Citation Nr: 1619219	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected disability.

2.  Evaluation of diabetes mellitus, rated as 20 percent disabling.

3.  Evaluation of pseudofolliculitis barbae, rated as noncompensable.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder, prior to March 3, 2004.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney-at-Law




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2011 and March 2012 rating decisions by the Department of Veterans Affair (VA) Regional Office (RO) in Columbia, South Carolina.

In the March 2012 rating decision, the RO assigned an increased, 70 percent rating for PTSD from March 2012.  The Veteran submitted a notice of disagreement with this decision.  In a June 2012 rating decision, the RO found clear and unmistakable error in a previous October 2010 rating decision that assigned a 30 percent rating for PTSD.  The RO assigned a 100 percent rating, effective March 3, 2004, and subsequently issued a statement of the case denying a rating in excess of 30 percent for the period prior to March 3, 2004. Accordingly, the Board has limited the matter to the period prior to March 3, 2004, as noted on the title page.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The record also reflects that the Veteran has submitted a claim for TDIU.  Moreover, each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU. The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  However, a 100 percent evaluation has been assigned for the PTSD and there is no hint or claim that other service connected disability results in employability.  In this case, the issue of TSDIU is moot.
The issue of entitlement to service connection for hypertension  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diabetes mellitus type II requires restricted diet and oral medication, but not insulin or regulation of activities.

2.  The Veteran's pseudofolliculitis barbae is manifested by hypopigmented papules exceeding an area greater than 39 square centimeters; visible or palpable tissue loss, gross distortion or asymmetry of facial features, or any other characteristic of disfigurement have not been demonstrated.  

3. Throughout the appeal period, the Veteran's PTSD has been productive of total occupational and social impairment due to symptoms such as impairment in thought processes, persistent delusions, intermittent inability to perform activities of daily living, social withdrawal, panic attacks, and severe mood swings.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a 10 percent rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

3.  The criteria for an initial 100 percent rating for PTSD prior to March 3, 2004, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the claim for increased rating for PTSD, to the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.

With respect to the remaining claims, under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claims for increased initial ratings for diabetes mellitus type II and pseudofolliculitis barbae, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  While Social Security Administration (SSA) records were attempted to be obtained, the SSA indicated that such records have been destroyed.  Thus, the Board finds that further attempts to obtain these records would be futile.  

The Veteran has also been afforded various VA examinations with respect to the claims for increased ratings.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.

II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, uniform evaluations are warranted.

A. Diabetes Mellitus

The Veteran contends that he is entitled to a higher rating for his service-connected diabetes mellitus.

The Veteran's diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides for a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.   A 60 percent rating is assigned where insulin, restricted diet, and regulation of activities are required, with episodes of ketoacidosis or hypoglycemia reactions required one to two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet.App. 360, 363-364 (2007) (citing 61 Fed.Reg. 20,440 (May 7, 1996).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic 7913, Note (1).

A January 2010 report from Shiland Family Medicine notes that the Veteran's blood sugar was 155.  A February 2010 report reflects that the Veteran was seen for treatment of diabetes and hypertension.  It was noted that his blood sugar was rechecked and was better at 130.

On VA examination in December 2010, the Veteran endorsed symptoms of dry mouth, hunger, and feeling hot and cold.  He was not sure whether these were due to his diabetes or hypertension.  He stated that he was diagnosed with diabetes in 2005 through blood testing.  He gave a history of ketoacidosis.  When the examiner asked further whether he was admitted into the intensive care unit and was started on insulin drip, he stated that this occurred in February 2010, and his blood sugar was 169.  The examiner indicated that his history of ketoacidosis was not clear at this time.  He was a poor historian and attributed all of his problems to diabetes.  He was on a vegetarian diet.  He stated that he got occasional hypoglycemic episodes, and his sugar dropped as low as 70.  He stated that his blood sugar fluctuated.  He saw his diabetes doctor every 6 months.

With respect to complications, the examiner indicated that there was no known coronary artery disease, but he did claim that he had some sort of heart condition.  The examiner noted that he did not find any diagnosis of coronary artery disease in VA treatment records.  There was no history of congestive heart failure or retinopathy, based on a normal eye examination in November 2009.  He denied any history of a stroke.  He did have a history of nephropathy in the past, but since April 2010, his microalbumin was normal.  There was no history of peripheral vascular disease or neuropathy.  He reported occasional bowel and bladder incontinence.  He reported no problems with erection.  He had hypertension.  He reported dizziness and lightheadedness due to diabetes, but also to hypertension.  He had hypercholesterolemia.

The Veteran stated that his diabetes affected his activities of daily living as he had limited energy.  On physical examination, fundus exam showed no gross hemorrhages through a nondilated eye exam.  The heart was of regular rate and rhythm and the abdomen was soft and nontender.  There was no edema of the extremities.  Distal pulses were present in the dorsalis pedis bilaterally.  Motor strength was grossly normal in all extremities.  Sensation was intact to light touch and pin prick in all extremities.  Deep tendon reflexes were 2+ in all extremities.  Examination of the skin revealed no atrophic changes.

The examiner diagnosed type II diabetes mellitus with no evidence of retinopathy, cerebrovascular disease, coronary artery disease, neuropathy, peripheral vascular disease, skin changes, or erectile dysfunction.  An updated microalbumin test was also normal.  

A March 2011 VA treatment report notes that the Veteran's diabetes mellitus was to be controlled through diet and weight loss.  

In an August 2011 addendum report, the examiner noted that microalbumin was 7.9 in March 2011 and has been within normal range for several years.  There was an isolated elevation of microalbumin in March 2006 of 136.9 and in July 2007 of 78.  He had been on lisinopril prophylactically for renal protection since October 2007 and there have been no elevations on microalbumin during that time.

The examiner further noted that, based on review of the claims file, the Veteran was diagnosed with type II diabetes mellitus in March 2005.  There were no medical treatment records in the claims file indicating any hospitalization around time period of February 2010 as alluded to in examination.  In fact, there was reference to Shiland Medical Center in Rockhill; however this is in fact Shiland Family Medicine (outpatient treatment).  His glucose level obtained in January 2010 was 160 and 124 in February 2010.  There was no indication/documentation of any hospitalization at that time for ketoacidosis or other reason.

The examiner noted that, based on review of treatment records and laboratory findings, it is less likely as not that Veteran has any current kidney involvement related to his diabetes mellitus.

On VA examination in November 2010, the examiner noted a medical history of treatment with prescribed oral hypoglycemic agent, but not restricted diet, insulin injection once per day, or injection more than once per day.  The examiner indicated that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  He did not have progressive unintentional weight loss attributable to diabetes mellitus.  There were no complications including diabetic peripheral neuropathy, nephropathy or renal dysfunction, retinopathy, erectile dysfunction, cardiac condition, hypertension, peripheral vascular disease, stroke, skin conditions, or other eye conditions.  The examiner also noted that the Veteran's diabetes mellitus was not as least as likely as not permanently aggravated by a cardiac condition, hypertension, renal disease, peripheral vascular disease, or eye condition.  The examiner indicated that recent fasting plasma glucose studies in August 2012 were 7.5, while A1C was 145 in September 2012.  

The examiner diagnosed diabetes mellitus type II.  The examiner indicated that the disability did impact the Veteran's ability to work, and noted the Veteran's comment that he was not able to stand or get sleep "amounting to nothing," and that he was always tired.

VA treatment records include a November 2011 report noting that a diabetic foot examination was normal.  A September 2013 optometry report notes a diagnosis of diabetes mellitus without retinopathy.

Further treatment records document medication management and counseling on diet and exercise/weight management for treatment of diabetes mellitus.

In sum, the record reflects that the Veteran is taking oral medication for his diabetes mellitus, and that he follows a restricted diet.  

Although the Veteran asserts that a higher rating is warranted for symptoms associated with service-connected type II diabetes, the Board assigns greater probative value to the treatment records and reports of VA examinations.  While it appears that he requires oral medication and diet restriction,  he does not meet the criteria for more than a 20 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code 7913 as he does not require use of insulin or require regulation of activities.  Under the circumstances, there is no basis for an evaluation in excess of 20 percent for diabetes mellitus, type II, and a higher rating must be denied.

Regarding additional complications from diabetes mellitus, no complications have been shown.  As noted above, diabetic retinopathy has been specifically ruled out in treatment records and on VA examinations.  Other complications, including skin complications, cardiac complications, neuropathy, and skin changes have also been denied on examination and are not demonstrated in treatment records.

For all the foregoing reasons, the Board concludes that a rating in excess of 20 percent for the service-connected diabetes mellitus type II is not warranted.    


B.  Pseudofolliculitis Barbae

The Veteran also contends that he is entitled to an increased, compensable initial rating for his pseudofolliculitis barbae.  A noncompensable rating for this disability has been assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scars, superficial or unstable. 

The Veteran filed the current claim for service connection in November 2010.  There has been a change to the criteria for rating disabilities of the skin prior to the Veteran's claim. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  These changes were effective October 23, 2008 and apply to all claims filed after this date. Id.  

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118.

The pertinent evidence of record consists primarily of two VA examinations.  On VA examination in July 2011, the Veteran reported that he started having difficulties with shaving and pseudofolliculitis barbae in service.  Since that time, he had continued pain and had been unable to shave.  He had required injections or corticosteroids three times for treatment.  He stated that the scars were painful at times, especially when his beard was trimmed too short.  There was no loss of skin, ulceration, or breakdown.

Objectively, there were approximately a dozen 5 by 5 millimeter hypopigmented scars that were nontender to palpation.  There was no adherence or ulceration.  They were diffusely scatted throughout his beard.  His beard was fairly long on examination, and it was difficult for the examiner to identify any more than the 12 observed that day.  There was no keloid formation, gross distortion, induration or inflexibility, or limitation of motion of the jaw.  The examiner diagnosed residual scars from pseudofolliculitis barbae.

On VA examination in November 2012, the examiner noted that the Veteran presented with a long-standing history of pseudofolliculitis barbae, which he stated began during his time in active duty.  He stated that he was given shaving profiles while in service.  He continued to have problems with this skin condition through the years, to include facial and neck scarring.  He was fully bearded at the time of examination.

The examiner noted that none of the scars of the head, face or neck were painful.  They were not unstable with frequent loss of covering of skin over the scar.  

The examiner indicated that there were multiple hyperpigmented papules measuring 1-2 millimeters in size that were too numerous to count.  The papules were located along the beardline, lower face, and anterior neck consistent with his history of pseudofolliculitis barbae.  He was currently trimmed but fully bearded, obscuring some of this region.  The examiner was unable to calculate the length and width of the area involved due to the distribution of the scarring.  The examiner approximated that the total area of the head, face or neck with hyperpigmented areas was 200 square centimeters.  The examiner noted that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The condition did not result in disfigurement of the head, face or neck, or result in limitation of function.  There were no other pertinent physician findings, complications, conditions, or signs or symptoms associated with the Veteran's pseudofolliculitis barbae.  

The examiner concluded by assigning a diagnosis of pseudofolliculitis barbae, noting that the disability did not impact the Veteran's ability to work. 

VA treatment records and private treatment records do not document any complaint, finding, or treatment with respect to pseudofolliculitis barbae.

Based on the foregoing, the Board concludes that a 10 percent rating, but no higher, for the Veteran's pseudofolliculitis barbae is warranted.  In this regard, the Board notes that Diagnostic Code 7800 provides that a 10 percent rating is warranted for scars or other disfigurement of the head, face and neck with one characteristic of disfigurement.  Here, the 2012 VA examiner provided estimated that the area affected by hyperpigmented papules covered an area of 200 square centimeters, which meets the criteria of one of the characteristics of disfigurement.

However, a next higher, 30 percent rating is also not warranted.  In order to warrant a 30 percent rating, there must be visible and palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or with two or three characteristics of disfigurement.  The examination findings do not document tissue loss or gross distortion or asymmetry or one feature or a paired set of features.  Moreover, the examination findings indicate that none of the other characteristics of disfigurement, including a scar measuring more than 13 centimeters, a scar at least one-quarter inch wide, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, abnormal skin texture in an area exceeding 6 square inches, or skin indurated and inflexible in an area exceeding 6 square inches, are present.

The Board has considered whether the Veteran is entitled to a rating in excess of 10 percent under any other pertinent diagnostic code, but has found none.  A higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for painful or unstable scars is warranted only if there are three or more such scars.  In this case, while the Veteran has reported pain associated with his condition, the papules/scars associated with his pseudofolliculitis barbae have not been shown to be painful or unstable on examination. In considering whether the Veteran would be entitled to an evaluation based upon limitation of the body part affected under 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board finds that there is no other impairment associated with the scars.  

Accordingly, the Board finds that a 10 percent rating for pseudofolliculitis barbae is warranted.

C.  PTSD

By way of history, the Veteran was granted service connection for PTSD in an October 2010 rating decision.  A 30 percent rating was assigned from May 2003, the date of claim.  In January 2012, the Veteran filed a claim for increased rating for his PTSD.  He appealed a March 2012 rating decision assigning a 70 percent rating or the disability, effective January 2012.  

In a June 2013 rating decision, the RO found clear and unmistakable error in a previous October 2010 rating decision that assigned a 30 percent rating for PTSD.  The RO assigned a 100 percent rating, effective March 3, 2004, and subsequently issued a statement of the case denying a rating in excess of 30 percent for the period prior to March 3, 2004.  Given that the award of a 100 percent rating from a March 3, 2004, represents a full grant of the matter on appeal for this period, the Board will only discuss the period prior to March 3, 2004.  

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This diagnostic code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Treatment records from the Saluda Center dated in 2002 and 2003 reflect that the Veteran complained of difficulty sleeping, nightmares, and flashbacks related to his Vietnam experiences.  It was noted that his affect was restricted, that he appeared depressed, and that he had a past history of suicidal ideation with no current intent or plan.  

Counseling records from the Vet Center dated in 2003 discuss the Veteran's problems with sleep, nightmares, and intrusive thoughts related to his experiences in Thailand during the Vietnam War.  

In a June 2003 statement, the Veteran reported that he suffered from chronic nightmares and severe depression.  He indicated that many days he could not care for himself without supervision getting dressed and taking his medication.  His nightmares were so severe that he awoke in a fit of rage and was uncontrollable.  

An October 2003 report from Advance Behavioral Medicine indicates that the Veteran was seen for brief individual psychotherapy as well as medication management.  He reported that he continued to have severe anxiety with frequent nightmares and difficulty sleeping.  His mood remained depressed and his affect was appropriate.  He was not grossly psychotic and denied any suicidal thoughts.  Diagnoses of PTSD and major depression, recurrent, without psychotic features were assigned.  

A December 2003 report from Advance Behavioral Medicine, the Veteran reported that he was mostly withdrawn during the holidays and did not even go see his mother.  He had difficulty sleeping.  His mood remained depressed and his affect was appropriate.  He was not grossly psychotic and denied any suicidal thoughts.  Diagnoses of PTSD and major depression, recurrent, severe, without psychotic features, were again noted.

In a February 2004 statement, the Veteran described symptoms of bad nerves, an "unstable mind," nightmares, sleep deprivation, and racing thoughts.

In a February 2004 statement, E.F., who had been in a relationship with the Veteran for 17 years and had two children with him, wrote that she had witnessed his nightmares, mood swings, depression, "talking out of his head," and night sweats.  She noted that he became uncontrollable with fits of rage for no reason during which he started screaming and broke out in a sweat.  

A February 2004 report from Advance Behavioral Medicine indicates that the Veteran was doing well on his current medications, though he continued to have significant flashbacks and still had some confusion when he woke up.  He also reported some subjective improvement in his mood.  His affect remained appropriate and his mood was depressed.  He was not grossly psychotic and denied any suicidal thoughts.  Diagnoses of PTSD and major depression, recurrent, severe, without psychotic features, were again noted.

A February 2004 VA treatment report reflects that the Veteran had experienced anxiety spells and depressive symptoms since service, including insomnia, nightmares, vivid flashbacks, and panic attacks.  He endorsed suicidal ideation in the past.  

A March 2004 VA mental health intake assessment and initial treatment plan report reflects that the Veteran presented with problems of anxiety, panic attacks, PTSD, depression, insomnia, psychosis, hallucinations, difficulty coping with illness, and psychosocial stressors.  

Another March 2004 report reflects the Veteran's report that he still felt like he was in Vietnam, and had to sit against a wall facing the door or in the back.  He believed someone would come into the building and shoot it up.  He indicated that he had nightmares which resulted in him waking up kicking, hollering and pushing his partner most of the night.  He cried frequent and isolated himself in a "secret room" at home.  He had poor memory and concentration.  He endorsed suicidal ideation with no intent.  An assessment of prolonged PTSD with depression was noted.  

VA treatment records also include an April 2004 report noting that the Veteran complained of panic attacks 4 to 5 times per day.  During nightmares, he kicked and fell out of bed.  During the day, he experienced flashbacks.  He hollered, screamed, and talked to himself.  This behavior frightened his family, so he isolated himself from them and felt paranoid.  He was assessed with prolonged PTSD, moderate to severe, and major depressive disorder, moderate, recurrent.  

VA treatment records dated in 2006 document complaints of hallucinations, erratic mood, panic attacks, poor concentration, memory deficits, agitation and rage, paranoia, and insomnia.  

The Veteran was not afforded a VA examination until August 2008.  At that time, the Veteran reported that he was a loner, had difficulty sleeping, and experienced nightmares.  When asked about flashback symptoms, he stated that he could "see things before they happen like premonitions."  He further stated that there was a "thin piece of skin" over his face.  He stated that it was called a veil and that is what the doctor told him was the reason for him having visions.  He stated that he was able to see horror like his friends dying, and described seeing a vision of a dead baby dressed in white at the foot of his bed.

Objectively, the Veteran was alert and oriented, but he was a poor history due to impairment in thought process.  Insight was poor and affect was blunted.  He demonstrated derailment in his thinking and was tangential.  He reported auditory hallucinations and stated that they told him to kill people, run red lights, or curse.  He also stated that he still had the veil over his face which was a "thick piece of skin."  He reported ideas of reference stating that someone was controlling his television volume and that he constantly had to get up to change the volume.  He also stated that it looked like his television was on sometimes when it was not.  He expressed that there were "contracts on his life" and he did believe that secondhand smoke was killing him.  He was restless.

The examiner diagnosed psychotic disorder and assigned a GAF score of 30.  The examiner noted that his disorder in thought process was so significant that he was unable to evaluate for PTSD.  

With respect to the claim for increased rating for PTSD with depression for the period prior to March 3, 2004, the aforementioned evidence reflects that the disability was manifested by sleep impairment, depression, social withdrawal, irritability, severe disturbances in mood, and auditory hallucinations . Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that the Veteran is entitled to a 100 percent rating for the period prior to March 3, 2004. In reaching this determination, we note that the evidence has varied and acknowledge that private treatment records from 2003 do not appear to reflect as serious of symptoms.  There is also scant evidence from this time period and the Veteran was not afforded a complete psychiatric examination in this timeframe.  However, the Veteran has reported consistent symptoms of irritability, rage, nightmares, paranoia, hallucinations, inability to care for himself.  While not all of these symptoms were noted on objective findings until March 2004, the Board resolves all reasonable doubt in the Veteran's favor and finds that a 100 percent rating is also warranted for the initial rating period from May 2003 to March 3, 2004. 

Accordingly, as the Board is granting a 100 percent rating for the disability for the entire period on appeal, no further discussion is warranted.

SMC

The issue of SMC is not raised by the record and the Veteran does not meet the criteria for SMC.

C.  All Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. The 70 percent rating considers the impact on the Veteran's employment. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

The Board has considered whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, consistent with Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). 

Here, the Veteran has been assigned a combined rating of 100 percent for the service-connected disabilities. This combined evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's disabilities, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a 100 percent rating for this disability is warranted for PTSD for the period prior to March 3, 2004, and that a 10 percent rating is warranted for pseudofolliculitis barbae, but that a rating in excess of 20 percent for diabetes mellitus type II is not warranted. In reaching these decisions, the Board has considered and favorably applied the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II is denied.

An initial 10 percent rating for pseudofolliculitis barbae is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial 100 percent rating for PTSD, prior to March 3, 2004, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claim for service connection for hypertension on appeal is warranted.

The Veteran contends that his hypertension is due to his exposure to herbicides in service, or in the alternative, is secondary to his service-connected diabetes mellitus or PTSD.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

In this case, post-service treatment records include various notations discussing the Veteran's hypertension in conjunction with his other service connected disabilities, to include PTSD.  In February 2010, the treating physician noted that the Veteran's frustrations with respect to PTSD were affecting his medical condition with respect to diabetes mellitus and hypertension.  Another February 2012 report notes that the Veteran's blood pressure had worsened recently and averages 150/100 at home.  The Veteran stated that he was compliant but he was stressed at his unresolved mental health issues.  A June 2012 notation includes the Veteran's report that his stress was causing him to experience fluctuating appetite, decreased sleep, depressed mood, hypertension, and irritability.

However, the Veteran has not been afforded an examination to determine the nature and etiology of his hypertension, to include whether the disability is secondary to service-connected disability.

Given the foregoing, the Board finds that an examination with medical opinion---based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for hypertension.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed hypertension. The entire claims file must be made available to the designated examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension 1)  had its onset in service or is otherwise medically related to service, to include presumed exposure to Agent Orange therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include diabetes mellitus and posttraumatic stress disorder. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.
 
 3. Then, AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


